ram       GENERAL




                             August 12, 1971


Hon. Bevington Reed                  Opinion No. M-927
Commissioner of Higher Education
Coordinating Board                   Re:   Method of calculating the
Texas College and University               amount of funds to be in-
  System                                   cluded in determining the
P. 0. BOX 12788                            "net general revenue ap-
Capitol Station                            propriations to the estab-
Austin, Texas 78711                        lished public medical
                                           schools," pursuant to
                                           Article 2919e-2.1(&)(f),
Dear Dr. Reed:                             Vernon's Civil Statutes.

          Your recent letter requesting the opinion of this office
concerning the referenced matter states, in part, as follows:

           "The Coordinating Board has under consideration
      proposals to contract with Baylor College of Medicine
      and Baylor College of Dentistry as provided in Article
      2919e-2.1, Vernon's Texas Civil Statutes, and in items
      8 and 9 of the appropriations to the Coordinating
      Board, Texas College and University System,   for the
      year ending August 31, 1972, as contained in Senate
      Bill No. 11, 62nd Legislature, Regular Session, 1971.
      The Coordinating Board respectfully requests your
      opinion concerning the method of calculating the rates
      of disbursement of these appropriations.    Specifically,
      what amounts of funds shall be included in determining
        . . . the net general revenue appropriations to the
      established public medical schools . . -.' as this
      phrase is used in Section l(f) of Article 2919e-2.1,
      V.T.C.S.?"

          Apposite portions of Article 2919e-2.1, Vernon's Civil
Statutes, provide as follows:



                                -4521-
                                                           .



Hon. Bevington Reed, page 2       (M-927)




          "Section 1. Wherever used in this Act, the
     respective terms shall have the indicated meaning
     unless context otherwise requires:
          II . . .

          “(f)  'average annual state tax support per
    undergraduate medical student enrolled at the es-
    tablished public medical schools'-- an amount cal-
    culated by dividing the net qeneral revenue aporo-
    priations to the established public medical schools
    for the fiscal year next preceding the scholastic
    year of disbursement by the total number of under-
    graduate medical students enrolled in those schools
    on October 15 of said fiscal year.

          II . . .

          "Sec. 3 .A. In the exercise of the rights,
     powers, and authority described in Section 2 of
     this Act, the Coordinating Board may disburse to
     Baylor College of Medicine, during each scholastic
     year of disbursement, an amount equal to the aver-
     age annual state tax support per undergraduate med-
     ical student at the established public medical
     schools multiplied by the number of bona fide Texas
     resident undergraduate medical students enrolled at
     Baylor College of Medicine: provided, however, that
     the Coordinating Board shall never disburse an
     amount exceeding the amount appropriated by the
     Legislature for this purpose.

           "B. Subject to the limitations described in
     Section 3A of this Act, the Coordinating Board is
     hereby granted the right, power, and authority to
     establish, by contract with Baylor College of
     Medicine, the method by which the above-described
     disbursement shall be accomplished, and may pre-
     scribe such reasonable rules and regulations as
     are necessary to ascertain the average annual
     state support per undergraduate medical student
     at the established public medical schools."
      (Emphasis added.)
                              -4522-
Hon. Bevington Reed, page 3          (M-927)




           Section 4 of the foregoing Article gives the Board a
similar power to contract with the Baylor University College of
Dentistry.   The last sentence of that Section provides that:

            "For the purposes of this section The University
       of Texas Dental Branch at Houston shall be used to
       calculate the average annual state tax support per
       undergraduate dental student."

          Article IV of Senate Bill 11, Acts of the 62nd Legis-
lature, R.S., 1971 (General Appropriations Act for the fiscal
year commencing September 1, 1971), in setting forth appropria-
tions for the Coordinating Board, Texas College and University
System, contains the following line item  appropriations for the
next fiscal year:

            “8.   Funding for Baylor College of
                  Medicinei in accordance with
                  H.B. 586, Sixty-first Legis-
                  lature, Regular Session, 1969     2,500,OOO


            “9.   Funding for Baylor University
                  College of Dentistry in accord-
                  ance with H.B. 586, Sixty-
                  first Legislature, Regular
                  Session, 1969                     1,700,000"

H.B. 586, referred to in the foregoing appropriations, is now
Article 2919e-2.1, Vernon's Civil Statutes, portions of which
have been set forth hereinabove.

              The term "net general revenue appropriations", is a
term    which appears in the Appropriations Bill for the appropria-
tions to each of the established public medical schools (the
University of Texas Medical Branch at Galveston and the South-
western Medical School at Dallas) defined by Section l(c) of
Article    2919e-2.1.   This term has appeared in these appropria-
tions in all of the fiscal years relevant to the funding of the
enabling legislation under consideration.       The amount represented
bv the "net ceneral revenue     approrxiations”  is determined by sub-


                                  -4523-
Hon. Bevington Reed, page 4        (M-927)


tracting from the "grand total" of the educational' appropria-
tions to the respective medical schools such other income as
the schools are expected to realize. For example, line item
appropriations to the University of Texas Southwestern Medical
School at Dallas for the fiscal year ending August 31. 1971,
aggregated a "Grand Total" of $7,906,406. The Appropriations
Bill for that year (House Bill 2, Second Called Session, 61st
Legislature, 1969, page IV-371 indicates that "estimated net
income" of $666,300 was subtracted from this grand total,
leaving a "net general revenue appropriation" of $7,240,106.
The term "net general revenue appropriation" reappeared in the
appropriations to these two institutions for the fiscal years
ending August 31, 1969 (House Bill 5, First Called Session,
60th Legislature, 1968, pages IV-31 and IV-33), 1970 (House
Bill 2, Second Called Session, 61st Legislature, 1969, pages
IV-35 and IV-37), 1972 and 1973 (Senate Bill 11, Regular Session,
62nd Legislature, Pages IV-30 and IV-33).

          The Legislature has consistently used the term "net
general rev nue appropriation" to mean the grand total of the
educational 5 appropriations to the Dallas and Galveston medical
schools, less other educational income realized by those insti-
tutions. Thus, when the Legislature:utilized the phrase "net
general revenue appropriations to the established public medical
schools" in its definition of the statutory rate of disbursement
to Baylor Medical School, the inescapable conclusion is that the



1   All of the appropriations set forth in the current appro-
    priations bill for the University of Texas Medical School
    at Dallas are for educational purposes. The appropriations
    set forth in the current bill for the University of Texas
    Medical Branch at Galveston are divided into tv?o portions:
    one for "educational units", the other for "hospital units."
    It seems clear that the Legislature intended that only the
    "educational unit" appropriations, and not "hospital unit"
    appropriations, for the Medical Branch at Galveston     should
    be used in determining the  "net general revenue    appropria-
    tions" for that Branch: see the computations set forth at
    pages 6-7, infra.

2   See footnote 1, supra.
                                 -4524-
Hon. Bevington Reed, page 5       (M-927)



Legislature intended to incorporate by reference the above-mentioned
sums appropriated to the two public medical schools. Even if a
narrower interpretation of the phrase were possible, the Lnaisla-
ture has declared, in Section 6 of Article 2919e-2.1, that "all
of the terms and provisions of this Act are to be liberally con-
strued to effectuate the purposes, powers, rights, functions and
authorities herein set forth." To afford this phrase a liberal
construction means to give it its "generally accepted meaning,
to the end that the most comprehensive application thereof may
be accorded, without doing violence to any of its terms." See,
for example, Maryland Casualtv Co. v. Smith, 40 S.W.2d 931 (Tex.
Civ.App. - Dallas, 1931, no writ).

          The meaning affixed to the term, "net general revenue
appropriations" by the Coordinating Bohrd in its budget requests
of the 62nd Legislature, although not binding on the Attorney
General or the Courts, is entitled to great weight. Moorman v.
Terrell, 109 Tex. 173, 202 S.W. 727 (1918); Slocomb v. Cameron
I.S.D., 116 Tex. 288, 288 S.W. 1064 (1926): Neubert.v. Chicaqo
R.I. & G.R.Y. Co., 116 Tex. 644, 296 S.W. 1090 (1927); United
States v. T.I.M.E., Inc., 252 F.2d 178 (5th Cir., 1958), cert.
denied, 358 U.S. 810 (1958).

           In its budget request for the fiscal years ending
August 31, 1972, and August 31, 1973, the Coordinating Board
quoted the statutory definition of average annual state tax
support for undergraduate medical students enrolled at the es-
tablished public medical schools, and ascertained this amount by
 (1) totalling the net general revenue appropriations for educa-
tional purposes to the University of Texas Medical Branch at
Galveston ($7,417,020; this figure is derived by subtracting the
anticipated income from educational and general funds of $960,897
from the total of $8,377,917 appropriated for educational units,
which is the total of line items 1 through 9, found in House Bill
2, Second Called Session, 61st Legislature, page IV-35) and
University of Texas Southwestern Medical School at Dallas
($7,240,106) for the year ending August 31, 1971, as set out in
that appropriations bill, and (2) dividing that sum ($14,657,126)
by the minimum number of undergraduate medical students require.3




                               -4525-
Hon. Bevington Reed, page 6



to be enrolled at the two schools (1,020) to arrive at an average
annual state tax support for undergraduate medical students of
$14,370.   (3) It noted that 175 bona fide Texas residents were
expected to enroll at Baylor Medical School in each year of the
forthcoming biennium, then multiplied $14,370 by 175, and arrived
at a figure of approximately $2,500,000. The Coordinating Board
requested this amount for each year of the biennium, and the 62nd
Legislature provided full funding of this request.

          The necessary conclusion is that the Legislature accep-
ted the Coordinating Board's interpretation of all of the elements
of the phrase "average annual state tax support per undergraduate
medical student enrolled at the established public medical schools",
including "net general revenue appropriations."

          The rate of disbursement established by Article 2919e-
2.1, Vernon's Texas Civil Statutes, is clear and unequivocal.
This general law utilizes the phrase "net general revenue appro-
priations" in its generally accepted meaning, as established by
the appropriations to the University of Texas Southwestern Medi-
cal School in Dallas and the University of Texas Medical Branch
in Galveston, as well as the executive interpretation of this
phrase utilized in the budget request of the Coordinating Board,
Texas College and University System. That the 62nd Legislature
accepted the interpretation ty the Coordinating Board, and fully
funded the Coordinating Board's request pursuant to this inter-
pretation, establishes beyond question the meaning which must be
attached to "average annual state tax support per undergraduate
medical student enrolled at the established public medical
schools" as set out in Section l(f), Article 2919e-2.1.

          You are, therefore, advised that the term  It . . . the
net general revenue appropriated to the established public medi-
cal schoo1.s . . .'Ias this phrase is used in Section l(f) of
Article 2919e-2.1, Vernon's Texas Civil Statutes, means the
"Grand Total" of appropriations to the University of Texas
Southwesteim Medical School at Dallas and the University of
Texas Medical Branch at Galveston, less such other income as
may be realized by these schools from educational sources.




                               -4526-
Hon. Bevington Reed, page 7           (M-927)



                           SUMMARY

          The term W . . . the net general revenue appro-
     priated to the established public medical schools
     . . .W as this phrase is used in Section l(f) of
     Article 2919e-2.1, Vernon's Texas Civil Statutes,
     means the "Grand Total" of appropriations to the
     University of Texas Southwestern Medical School at
     Dallas and the University of Texas Medical Branch
     at Galveston, less such other income as may be
     realized by these schools from educational sources.

                                 Ver$Zuly       yours,




                                 Attor    y General of Texas

Prepared by Austin C. Bray, Jr.
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

James McCoy
Scott Garrison
Fisher Tyler
James Quick

MEADE F. GRIFFIN
Staff Legal Assistant

ALFPED WALKER
Executive Assistant

NOLA WHITE
First Assistant

                                     -4527-